DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 05/05/2020 for application with case number 16/330410, filed on 03/05/2019 in which claims 1-6 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 has been amended. Claims 1-6 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-055060, filed on 03/21/2017.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 03/05/2019, 11/13/2019, and 04/13/2021 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments 
Applicant's arguments filed on 05/05/2021 have been fully considered and are addressed as follows:
Regarding the claim rejections under 35 USC §102(a)(2):  Applicant’s arguments regarding the rejections of the claims 1-6 as being clearly anticipated by the prior art of Shimano et al. (PG Pub. No. US 2017/0268198 A1) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“Applicants request reconsideration of the rejections in view of the foregoing amendments and for the following reasons … Shimano et al. cannot achieve the effect of the presently claimed invention. That is, the work machine of the presently claimed application can adjust the compaction pressure arbitrarily according to the compaction condition of the construction surface, and the workability can be improved … With respect to claim 4, Shimano et al. only selects one of the two speed limits 11, 12 depending on the determined results of the work aspect. Therefore, Shimano et al. cannot flexibly change the magnitude of the speed limiting value with respect to the target surface distance to the value desired by the operator by adjusting the operation amount and direction of the level-of-intervention input device, as set forth in claim 4.” (see Remarks pages 6-10; emphasis added)

The examiner respectfully disagrees. Examiner notes that Applicant’s arguments are all focusing on new limitations added to the amended claims 1 & 4 apparently to overcome the current anticipation rejection under §102(a)(2) as recited in the non-final office action mailed on 02/05/2021. Those arguments are rendered moot in light of the new grounds of rejection outlined 
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 USC §102(a)(2) as being clearly anticipated by PG Pub. No. US 2017/0268198 A1 by Shimano et al (hereinafter “Shimano”).

As per claim 1, Shimano teaches a work machine (see Fig. 1, Fig. 6, Fig. 12 & ¶¶[0007]-[0008]: work vehicle [work machine] performs surface compaction by a work implement on the ground surface to be leveled … An object of the present invention is to provide a control system and a control method for a work vehicle, and a work vehicle [work machine] that enable favorable surface compaction work) comprising:
a work implement driven by a plurality of hydraulic actuators (see Fig. 1, Fig. 2 [reproduced below for convenience] & ¶[0052]: work implement (2), hydraulic actuators such as the boom cylinder (10) , the arm cylinder (11) , and the bucket cylinder 12 [plurality of hydraulic actuators], and see ¶¶[0007]-[0008]: work vehicle [work machine] performs surface compaction by a work implement on the ground surface to be leveled);
an operation device that instructs the work implement according to an operation by an operator (see Fig. 2 [reproduced below for convenience] & ¶[0045]: operating device (25) is a device for operating the work implement (2). The operating device (25) receives operations from an operator for driving the work implement (2) and outputs an operation signal in accordance with an operation amount);

    PNG
    media_image1.png
    579
    881
    media_image1.png
    Greyscale

Shimano’s Fig. 2

(see Fig. 2 [reproduced above for convenience]: Controller (26), Computing Unit (35) & storage Unit (38), see Fig. 5  [reproduced below for convenience], Fig. 6  [reproduced below for convenience] & ¶¶[0066]-[0068]: The computing unit (35) of the controller 26 has … a work implement control unit (54), see ¶¶[0016]-[0022]: When a determination condition [predetermined condition] of the surface compaction work is satisfied, the work aspect determining unit may determine that the work aspect is the surface compaction work. The determination condition of the surface compaction work may include a ratio of the operation amount of the operating member subjected to a low-pass filter treatment with respect to the actual operation amount of the operating member, being smaller than a predetermined threshold … The work implement control unit (54) controls the work implement. The work implement control unit controls the work implement so that the velocity of the work implement becomes smaller [magnitude of a speed limiting value] when the distance between the work implement and a design terrain which represents a target shape of a work object [target surface distance] becomes smaller [predetermined condition]. The work implement control unit controls the work implement so that the velocity of the work implement increases  [magnitude of a speed limiting value] in comparison to when the work aspect is a work other than surface compaction when the work aspect is the surface compaction work and the distance [target surface distance] is within a first range [predetermined condition]. The first range is a range of at least a portion equal to or less than a predetermined first distance … The work implement control unit 54 controls the work implement 2 by outputting command signals to the above-mentioned control valve 27. The work implement control unit 54 decides the output values of the command signals to the control valve 27 in accordance with the operation amount of the work implement 2, and see ¶¶[0009]-[0017] & ¶¶[0060]-[0063]: A control system for a work vehicle according to a first aspect of the present invention includes a storage unit, a distance obtaining unit, a work aspect determining unit, and a limit velocity deciding unit. The storage unit stores construction information. The construction information defines a design terrain which represents a target shape of a work object … The storage unit may store first limit velocity information and second limit velocity information. The first limit velocity information may represent a relationship between the distance and the limit velocity when the work aspect is the surface compaction work. The second limit velocity information may represent a relationship between the distance and the limit velocity when the work aspect is a work other than the surface compaction work. The limit velocity deciding unit may decide the limit velocity on the basis of the first limit velocity information when the work aspect is the surface compaction work); and

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Shimano’s Fig. 5



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Shimano’s Fig. 6

a level-of-intervention input device that is operated by the operator and that adjusts a degree of changing the magnitude of the speed limiting value with respect to the target surface distance, wherein the controller is further configured to change the magnitude of the speed limiting value with respect to the target distance based on an operation amount of the level-of-intervention input device, and control a speed of the tip of the work implement during execution of the machine control based on the changed magnitude of the speed limiting value with respect to the target distance (see Fig. 2 [reproduced above for convenience]: Controller (26) & Computing Unit (35), first operating member (28), and a second operating member (29), see ¶¶[0045]-[0051]: The operating device (25) has a first operating member 28 and a second operating member 29, see Fig. 5: Computing Unit (35), Limit Velocity Deciding Unit limits (53) & work implement control unit (54), see ¶¶[0009]-[0010]: A control system for a work vehicle according to a first aspect of the present invention includes … The limit velocity deciding unit (53) limits the velocity of the work implement when the distance between the work implement and the design terrain becomes smaller [predetermined condition]. When the work aspect is surface compaction work and the distance between the work implement and the design terrain is within a first range [predetermined condition], the limit velocity deciding unit executes a surface compaction control in which the limit velocity deciding unit increases the limit velocity of the work implement in comparison to when the work aspect is an aspect of a work other than surface compaction, or cancels the limiting of the velocity of the work implement. The first range is a range of at least a portion equal to or less than a predetermined first distance … The limit velocity deciding unit in the control system for the work vehicle according to the present aspect limits the velocity of the work implement when the distance between the work implement and the design terrain becomes smaller. As a result, the work implement exceeding the design terrain and excavating can be restricted during excavation, and see ¶¶[0016]-[0022]: The control system may further include an operating member [level-of-intervention input device] of the work implement. When a determination condition [predetermined condition] of the surface compaction work is satisfied, the work aspect determining unit may determine that the work aspect is the surface compaction work. The determination condition of the surface compaction work may include a ratio of the operation amount of the operating member [operation amount of the level-of-intervention input device] subjected to a low-pass filter treatment with respect to the actual operation amount of the operating member, being smaller than a predetermined threshold … The work implement control unit (54) controls the work implement. The work implement control unit controls the work implement so that the velocity of the work implement becomes smaller [change the magnitude of a speed limiting value] when the distance between the work implement and a design terrain which represents a target shape of a work object [target surface distance] becomes smaller [predetermined condition]. The work implement control unit controls the work implement so that the velocity of the work implement increases [change the magnitude of a speed limiting value] in comparison to when the work aspect is a work other than surface compaction when the work aspect is the surface compaction work and the distance [target surface distance] is within a first range [predetermined condition]. The first range is a range of at least a portion equal to or less than a predetermined first distance).
 
As per claim 2, Shimano teaches the work machine according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Shimano further teaches wherein the predetermined condition is defined such that the machine control is executed if the target surface distance is equal to or shorter than a predetermined value, and 
wherein the predetermined value changes according to the operation amount of the level-of-intervention input device (see Fig. 6 & ¶¶[0016]-[0020]: The control system may further include an operating member of the work implement. When a determination condition [predetermined condition] of the surface compaction work is satisfied, the work aspect determining unit may determine that the work aspect is the surface compaction work. The determination condition of the surface compaction work may include a ratio of the operation amount of the operating member [operation amount of the level-of-intervention input device] subjected to a low-pass filter treatment with respect to the actual operation amount of the operating member, being smaller than a predetermined threshold [predetermined value] … A control method for the work vehicle according to a second aspect of the present invention includes the following steps. In the first step, distance information [target surface distance] is obtained. The distance information indicates the distance between the work implement and the design terrain which represents a target shape of a work object. In the second step, the work aspect by the work implement is determined. In the third step, a command signal is output [machine control is executed] so as to limit the velocity of the work implement in response to a reduction in the distance [predetermined value changes] when the work aspect is a work other than surface compaction. In the fourth step, the command signal is output [machine control is executed] so that the limit velocity of the work implement is increased in comparison to when the work aspect is an aspect of a work other than surface compaction, or to cancel the limiting of the velocity of the work implement when the work aspect is the surface compaction work and the distance is within at least a predetermined first range [equal to or shorter than a predetermined value]).

As per claim 3, Shimano teaches the work machine according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Shimano further teaches wherein the speed limiting value is a limiting value for a magnitude of a vertical component, to the target surface, of a speed vector of the tip of the work implement, 
wherein the limiting value for the magnitude of the vertical component is set for each of target surface distances from the tip of the work implement to the target surface, 
wherein the controller is configured to the machine control such that if the magnitude of the vertical component of the speed vector generated by the operation of the operation device exceeds the limiting value for the magnitude of the vertical component, the magnitude of the vertical component of the speed vector is kept at the limiting value for the magnitude of the vertical component, and 
wherein the limiting value for the magnitude of the vertical component for each of the target surface distances changes according to the operation amount of the level-of-intervention input device (see Fig. 12, Fig. 13, and ¶¶[0102]-[0116]: the limit velocity deciding unit 53 calculates a vertical speed component V1a that is vertical [magnitude of a vertical component of a speed vector] with respect to the design plane 41 [target surface] from the velocity V1 of the cutting edge P4 [tip of the work implement] when the cutting edge P4 moves in a direction approaching the design plane 41. The limit velocity deciding unit 53 then decides a velocity for raising the boom 6 so that the vertical velocity component V1a is canceled out [the speed vector is kept at the limiting value]. The limit velocity deciding unit 53 executes a normal velocity limit control when the above-mentioned execution condition of the velocity limit control is satisfied … the limit velocity deciding unit 53 maintains the surface compaction control when the leveling work condition is satisfied while the surface compaction control is being carried out [target surface distances changes according to the level of intervention] … The limit velocity deciding unit 53 may cancel the limiting of the velocity of the work implement 2 when the work aspect is the surface compaction work and the distance d between the work implement 2 and the design plane 41 is at least within the predetermined first range R1. For example as illustrated in FIG. 13, the limiting of the velocity of the work implement 2 may be canceled when the abovementioned distance d is within the range from the first distance D1 to the second distance D2 … The distance obtaining unit 51 may obtain the distance d1 between the work implement and the design terrain on the basis of position information of contour points of the bucket including the cutting edge P4, and the position information of the design plane 41).

As per claim 4, Shimano teaches the work machine according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Shimano further teaches wherein the level-of-intervention input device can be operated in at least one of one direction and an other direction relative to an initial position as a reference point, 
Wherein if the level-of-intervention input device is operated in the one direction, the magnitude of the speed limiting value with respect to the target surface distance changes to be greater than a magnitude of the speed limiting value with respect to the target surface distance at a state where the level-of-intervention input device is at the initial position, and
wherein if the level-of-intervention input device is operated in the other direction, the magnitude of the speed limiting value with respect to the target surface distance changes to be lower than the magnitude of the speed limiting value with respect to the target surface distance at the state where the level-of-intervention input device is at the initial position (see Fig. 2 & ¶¶[0045]-[0051]: The operating device (25) has a first operating member 28 and a second operating member 29. The first operating member 28 is, for example, an operation lever [gripping section]. The first operating member 28 is provided in a manner that allows operation in the four directions of front, back, left, and right. Two of the four operating directions of the first operating member 28 are assigned to a raising operation and a lowering operation of the boom 6. The remaining two operating directions of the first operating member 28 are assigned to a raising operation and a lowering operation of the bucket 8. The second operating member 29 is, for example, an operation lever. The second operating member 29 is provided in a manner that allows operation in the four directions of front, back, left, and right. Two of the four operating directions of the second operating member 29 are assigned to a raising operation and a lowering operation of the arm 7. The remaining two operating directions of the second operating member 29 are assigned to a right revolving operation and a left revolving operation of the revolving body 3. The contents of the operations assigned to the first operating member 28 and the second operating member 29 are not limited as described above and may be modified … The controller 26 obtains the boom operation signals, the arm operation signals, the bucket operation signals, and the revolution operation signals from the operating device 25. The controller 26 controls the control valve 27 on the basis of the operation signals).

As per claim 5, Shimano teaches the work machine according to claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Shimano further teaches wherein the operation device has a gripping section on which a hand of an operator is placed, and 
Wherein the level-of-intervention input device is provided to the gripping section (see Fig. 2 [reproduced above for convenience] & ¶¶[0045]-[0051]: The operating device (25) has a first operating member 28 and a second operating member 29. The first operating member 28 is, for example, an operation lever [gripping section]. The first operating member 28 is provided in a manner that allows operation in the four directions of front, back, left, and right. Two of the four operating directions of the first operating member 28 are assigned to a raising operation and a lowering operation of the boom 6. The remaining two operating directions of the first operating member 28 are assigned to a raising operation and a lowering operation of the bucket 8. The second operating member 29 is, for example, an operation lever. The second operating member 29 is provided in a manner that allows operation in the four directions of front, back, left, and right. Two of the four operating directions of the second operating member 29 are assigned to a raising operation and a lowering operation of the arm 7. The remaining two operating directions of the second operating member 29 are assigned to a right revolving operation and a left revolving operation of the revolving body 3. The contents of the operations assigned to the first operating member 28 and the second operating member 29 are not limited as described above and may be modified … The controller 26 obtains the boom operation signals, the arm operation signals, the bucket operation signals, and the revolution operation signals from the operating device 25. The controller 26 controls the control valve 27 on the basis of the operation signals).

As per claim 6, Shimano teaches the work machine according to claim 1, accordingly, the rejection of claim 1 above is incorporated.
Shimano further teaches comprising a display device that displays the degree of changing of the magnitude of the speed limiting value with respect to the target surface distance by an operation of the level-of-intervention input device (see Fig. 2: Display Unit (40), and see ¶[0063]: The controller 26 displays the design terrain on a display unit 40 [display device] on the basis of the design terrain and the detection results from the above-mentioned sensors. The display unit 40 is, for example, a monitor and displays various types of information of the work vehicle 100).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kazuo et al. (Patent Application publication No. JP H10-8492 A, which found in the IDS submitted on 04/13/2021) teaches to perform area limit digging efficiently and smoothly regardless of the operating speed of a front device and the operating condition of an operating lever of a construction machine. Kazuo further discloses a control device for the construction machine such that the excavation in a limited area, can be efficiently and smoothly performed irrespective of the operation speed of a front device and the operation state of an operation lever device. Kazuo also teaches a limit value of a boom command for preventing the bucket from going outside the boundary of the set area is calculated based on an expected operation speed of the arm, raises the boom as it approaches the boundary of the set area, and performs deceleration direction conversion control. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661